Title: From Alexander Hamilton to Oliver Wolcott, Junior, 14 August 1802
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



Grange [New York] August 14. 1802
My Dear Sir

When you were last in Town I promised to communicate to you the outline of a project by which I think you may enter upon a career of business beneficial to yourself and friends. My almost constant attendance at Court ever since you were here has retarded its communication, which I shall now make.

Let a commercial Capital be formed to consist of 100 000 Dollars divided into shares of 1000 Dollars each.
¹⁄₁₀A subscriber to pay in Cash one tenth of his subscription and for the residue 7 ⅌ Centum per annum. It will then be his interest to pay up as soon as he can.
The subscribers to form a Partnership under the firm of Oliver Wolcott & Co., Oliver Wolcott alone to have the signature of the firm and the active management of the affairs of the Company; with an allowance of 1500 Dollars per annum out of the profits for the trouble of management besides his share of profits as a Partner.
Oliver Wolcott and two others of the partners to form a board of Direction, to plan &c.
Clerks and all incidental expences to be paid out of the fund.
The objects of the Company—

1
Agencies for purchase & sales of lands Stock &c.

2
Factorage of Cargoes consigned on commission purchases of goods on Commission &c in brief “the business of a Commission Merchant merely.”


3
Purchases at Auction and sales of the articles purchased.


4
Loans of money on deposit of goods with a right if not redeemed in time to sell on commission—Perhaps


Speculative enterprises in navigation and com⟨merce⟩ to be excluded.
In a company thus formed under your management I should be willing to become a partner for from 5 to 10 000 Ds. and I have no doubt that the Capital will be readily formed of confidential and trust worthy characters who would ensure great credit to the House.
I am also confident that when it should be known in Europe that certain characters were of the Company, it would attract a good portion of profitable employment.
I will enter into no further detail. If the project impresses you favourably, come to New York & we will give it form & finish & prepare for the Execution. Do not lightly reject it.
Yrs.   very truly

A Hamilton
Oliver Wolcott Esq

